Citation Nr: 1019497	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of left 
otomastoiditis with postoperative residuals of a 
tympanomastoidectomy, to including hearing loss of the left 
ear.  

2.  Entitlement to service connection for hepatitis, to 
include hepatitis C.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to January 1980.  

This matter comes before the Board of Veterans' Appeals from 
an April 2008 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In March 2010, the Veteran testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at 
Nashville, Tennessee.  A transcript of that proceeding is of 
record.  At that hearing additional evidence was submitted 
consisting of lay statements from the Veteran's father and an 
acquaintance, along with a written waiver of initial 
consideration of that evidence by the RO.  Generally see 38 
C.F.R. § 20.1304(c) (2009).  

At the hearing, the Veteran withdrew from his appeal the 
issue of service connection for residuals of a laceration of 
the chest.  Under 38 C.F.R. § 20.204(b) (appeal withdrawn at 
hearing), the issue has been properly withdrawn and is not 
now before the Board.  

At the travel Board hearing the Veteran indicated that he 
desired service connection for hearing loss in each ear.  
However, the April 2008 rating decision which is appealed did 
not deny service connection for hearing loss in the right 
ear.  

In correspondence received from the Veteran during this 
appeal he made reference to a dental condition.  In VA Form 
21-4138, Statement in Support of Claim, dated in January 2008 
he indicated that he had had dental work done during service.  
In VA Form 21-4142, Authorization and Consent for Release of 
Information, he made reference to having poor eyesight.  In 
an RO letter in May 2008 the Veteran was informed that if he 
wished to claim service connection for these matters he could 
do so by filing an enclosed VA Form 21-4138.  Then, in VA 
Form 21-4138, stated and received in June 2008, he again made 
reference to "my teeth are in bad condition."  However, he 
did not specify that he was claiming service connection for a 
dental condition.  

Thereafter, in a latter June 2008 RO letter the Veteran was 
again informed that he had mentioned "dental problems" in 
his correspondence and was informed, again, that if he wished 
to claim service connection for dental problems he should 
executed another enclosed VA Form 21-4138.  

In an October 2008 RO Report of Contact it was noted that the 
Veteran reported having had a ringing in his ears (tinnitus) 
for a long time.  This was noted in the November 2008 
Statement of the Case which, on the cover letter, informed 
him that if he wished to claim service connection for 
tinnitus he should execute and return an enclosed VA Form 21-
4138.  Then, a VA Form 21-4138 was received in November 2008 
but it made no reference to dental problems or tinnitus.  

In this regard, an April 17, 1992, dental rating sheet notes 
that the Veteran had had no dental trauma. 

The RO has not adjudicated claims for service connection for 
hearing loss in the right ear, decreased visual acuity, 
tinnitus or for dental problems (including any possible 
attempt to reopen a prior final rating decision on a dental 
claim).  It is not clear whether the Veteran wishes to claim 
service connection for decreased visual acuity, tinnitus or 
for dental problems (including any possible attempt to reopen 
a prior final rating decision on a dental claim).  Therefore, 
the Board does not have jurisdiction over these matters.  So, 
these matters are referred to the RO for adjudication of the 
claim for service connection for hearing loss in the right 
ear and for clarification as to whether he is seeking service 
connection for decreased visual acuity, tinnitus, and any 
dental condition.  

The issue of service connection for hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Neither loss of hearing in the left ear nor an infection 
in the left ear, to include perforation of the left tympanic 
membrane, are shown during the Veteran's active military 
service or for many years thereafter. 

2.  Loss of hearing in the left ear and an infection in the 
left ear, to include perforation of the left tympanic 
membrane, are first medically demonstrated many years after 
the veteran's separation from service are not due to any 
incidents of service.  


CONCLUSION OF LAW

Residuals of left otomastoiditis with postoperative residuals 
of a tympanomastoidectomy, to including hearing loss of the 
left ear, were not incurred in or aggravated during service 
nor may a sensorineural hearing loss of the left ear be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the claim for service connection for residuals of left 
otomastoiditis with postoperative residuals of a 
tympanomastoidectomy, to including hearing loss, the Veteran 
was provided with pre-adjudication VCAA notice by letter, 
dated in July 2007.  He was notified of the evidence needed 
to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  He was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  He was also informed of the regulations governing 
the award of disability ratings and effective dates.  
Moreover, as this claim of service connection is denied, no 
disability rating and effective date will be assigned as a 
matter of law.  Therefore, there can be no possibility of any 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran's service treatment records are on 
file as are his VA outpatient treatment (VAOPT) records.  He 
has acknowledged that the postservice private clinical 
records of Dr. Rice do not go far enough back in time to be 
relevant to this claim.  

The Veteran testified at an RO travel Board hearing before 
this undersigned Veterans Law Judge in March 2010.  He has 
not identified any additionally available evidence for 
consideration in his appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  On the claim for service for a left 
ear disorder, a VA examination is not required in the absence 
of evidence of an inservice event, injury, or disease 
occurred or showing a chronic disease manifested in an 
applicable presumptive period for which the claimant 
qualifies.  38 U.S.C.A. § 5103A (d); see generally McLendon 
v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006).  

In this decision, the Board has found as a fact that there 
was no in-service injury or disease, including no chronic in-
service symptoms relative to the Veteran's left ear.  Because 
there is no in-service injury or disease to which competent 
medical opinion could relate a current disability, there is 
no reasonable possibility that a VA examination or opinion 
could aid in substantiating this claim for service 
connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA 
"is not required to provide assistance to a claimant . . . 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no 
reasonable possibility that further assistance would 
substantiate the claim").

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002); however, in the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder, 
would suggest reliance on an inaccurate history of occurrence 
of an in-service injury or disease, and could only result in 
a speculative opinion or an opinion of no probative value.  
In other words, any medical opinion which purported to 
provide a nexus between the Veteran's claimed disability and 
his military service would necessarily be based on an 
inaccurate history regarding what occurred in service and, 
so, would be of no probative value.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected).  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service injury or event and 
a current diagnosis.  Here, referral of the case to obtain a 
medical opinion would be a useless act.  The duty to assist 
by providing a VA examination or opinion is not invoked in 
this case because there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).   

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The Veteran's April 1979 examination for service entrance 
found no pertinent abnormality.  Audiometric testing at that 
time revealed his threshold levels were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
5
5
5
5
Left Ear
5
5
5
5
10

In an adjunct medical history questionnaire the Veteran 
reported having or having had jaundice or hepatitis but 
denied having or having had hearing los or sinusitis.  It was 
noted that he had had hepatitis one year ago but denied the 
use of needles.  He had not had any relapse and was cured.  

In August 1979 the Veteran was evaluated because of a history 
of having had hepatitis one year earlier.  He was to be 
tested for the presence of a hepatitis antigen.  On 
evaluation later that month it was noted that he had a 
history of icteric hepatitis which was "(?'serum')" one 
year ago.  He had no history of drug use, needle exposure or 
contact with a patient that had hepatitis.  He had not had 
any relapses and he had not lost weight.  He was asymptomatic 
at present.  He had no pruritis.  A physical examination 
found no abnormality.  The assessment was a history of 
hepatitis type unknown; rule out chronic hepatitis; rule out 
persistent antigenemia in light of a pending dental 
extraction.  A laboratory test later in August 1979 was 
negative for serum hepatitis B-5 antigen.  

In September 1979 it was noted that the Veteran's liver 
enzymes and bilirubin were normal and his antigen test had 
been negative.  It was noted that he most likely had 
hepatitis A.  He had no laboratory evidence of continuing 
hepatic necrosis or persistent antigenemia.  He was approved 
for dental work with no danger of transmission of hepatitis 
B.  

The report of the examination for discharge from active 
service is not on file.  

VAOPT records show that in February 1992 the reported having 
hearing problems in his left ear.  In December 1993 he was 
treated for a left ear infection and an examination revealed 
his right tympanic membrane was intact but his left tympanic 
membrane was deformed and appeared to have been perforated.  
He stated that he had blown his nose and it felt like it went 
up into his ear.  He stated that he had had a hole in the ear 
drum in the distant past but no fever or chills.  The 
assessments in that month were otitis media, otitis externa, 
and cholesteotoma of the left ear.  In January 1994 it was 
noted that he had a long standing history of a perforation of 
the left tympanic membrane which had gotten worse over the 
last several months.  Audiometric testing in January 1994 
revealed his threshold levels were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
10
5
5
15
50
Left Ear
30
25
30
20
35

The report of that audiometric testing indicated that the 
Veteran had presented with an infection of the left ear of 
three months duration.  It was reported that he had a high 
frequency hearing loss in the left ear as well as a 
conductive hearing loss.  

The Veteran underwent VA hospitalization in January 1994 and 
the initial impression was chronic otomastoiditis.  He 
underwent a left lateral graft tympanomastoidectomy.  The 
discharge diagnosis was left chronic otomastoiditis.  

A report of VA audiometric testing in November 1994 noted 
that the Veteran reported having an earache and drainage from 
his left ear in 1980 shortly after discharge from active 
service.  These symptoms continued through the 1980s and 
increased markedly in severity in late 1993.  A December 1994 
VAOPT record indicated that the Veteran had a history of 
having had a perforation of the left tympanic membrane for 
more than 10 years which had never been treated but he had 
recently begun having left otorrhea.  

VAOPT records from 2003 to 2008 reflect treatment for, in 
part, multiple kidney stones and for alcohol abuse.  In June 
2003 it was noted that the Veteran had a history of a 
laceration of the right wrist in 1991.  In April 2007 he 
reported that the "hole in ear" for which he had had 
surgery was caused by loud noises in the military.  In May 
2007 it was reported that he had been diagnosed with 
hepatitis C in 2003 but had never undergone treatment nor 
ever had a liver biopsy.  He was given vaccinations for 
"HBV" and "HAV" and an April 2007 liver function test 
showed "AST" of 223 and "ALT" of 277, which were noted to 
be markedly elevated.  He stated that he was unsure how he 
may have acquired "HCV" but had never had a blood 
transfusion or had sex with prostitutes.  He denied any 
history of intravenous use of drugs or intra-nasal use of 
cocaine.  He had six tattoos, one of which he received in 
Illinois in 1979, one in Kentucky in 1980 or 1981, and the 
other were applied by a friend who was a tattoo artist 
between 1995 and 1998.  He had a significant history of 
alcohol use and reported that he had started drinking in 
about 1976.  He was asymptomatic but reported feeling some 
fatigue which he thought just might be his depression, for 
which he had been treated in the past.  It was discussed with 
the Veteran that the elevated liver function tests were 
indicative of liver inflammation and that his alcohol use was 
likely a significant element of this.  

Another May 2007 VAOPT record noted that the Veteran feared 
that he had perforated his left tympanic membrane in the 
early 1990s when he had blown his nose.  An October 2008 
VAOPT record reflects that he reported having a gradually 
progressive bilateral hearing loss with the onset being 
during his military service.  Reportedly, his history was 
positive for military noise exposure.  

At the March 2010 travel Board hearing the Veteran testified 
that he had received an early service discharge because he 
had received a waiver when he entered service due to having 
had a juvenile record and it was because of this record that 
he was not later able to obtain top secret clearance in his 
field of missile maintenance.  He was offered the opportunity 
to cross train for another job but he declined.  He did not 
have any problem with his hearing when he entered active 
service and the service entrance examination did not find any 
hearing problem or deficit.  Page 4 of the transcript of that 
hearing.  He had not had any preservice problems with his 
ears.  He had not been given or worn hearing protection 
during service and was exposed to loud noises when in the 
bays of field missile sites from a variety of sources, 
including loud noises from machines and equipment.  Page 5.  
He had had this exposure for several months during service.  
He had noticed when he left his military service that he had 
to turn his TV up louder and he had to talk louder, which had 
been noticeable to others.  When he had applied for a job 
after service to work for "Josten's", a printing company, 
the employer had sent someone out to testing his hearing and 
he had then been sent to Dr. Rice who told the Veteran that 
the Veteran had a hole in his eardrum.  This was within the 
first postservice year.  However, Dr. Rice did not have 
records which went back that far.  The Veteran felt that this 
hole in his eardrum must have been missed when he had his 
service discharge examination.  Page 6.  After that he had 
received treatment for his ears in the 1990s in Louisville 
after some river water had gone through the hole in his ear 
causing an infection which anti-biotics could not cure.  He 
had gone to VA which performed an operation putting a patch 
over the hole in his eardrum.  He continued to receive VA 
treatment.  He had been given hearing aids for both ears 
because of damage to both ears.  Repeated examinations over 
the years had shown that his hearing loss was getting worse.  
He also had a ringing in his ears which was episodic or 
intermittent and which had been getting worse ever since he 
was discharged from active service.  Page 7.  Letters from 
his father and an acquaintance were submitted in support of 
his claim.  Page 9.  

The Veteran's service representative stated that VA had 
documented that the Veteran now had hepatitis C and that the 
Veteran was unaware, as the RO had found, that he had 
hepatitis A prior to service.  The Veteran testified that his 
hepatitis C caused him to be constantly fatigued.  During 
service when he had been getting shots with an air gun, a man 
in front of the Veteran had gotten a cut across his arm, and 
the Veteran was the next person in line.  Also, he had gotten 
a tattoo during basic training.  Page 10.  He did not know 
that he had had hepatitis A prior to or at service entrance 
because he had never been told prior to service or at service 
entrance that he had hepatitis A.  He did not know if 
hepatitis A led to hepatitis C.  He had gotten his tattoo 
probably within the first week of his basic training.  He had 
never used injectable drugs.  Page 11.  The Veteran had been 
with his father when his father, who had been in the 
military, was stationed in the Philippines for 2 1/2 years 
which was where the Veteran might have contracted hepatitis 
A.  He did not know how he contracted hepatitis C except that 
it might have been from the inservice tattooing or air gun 
injection.  He had first learned that he had hepatitis C in 
the mid-1980s when he had tried to give blood.  Page 12. 

The Veteran testified that he believed that his hearing loss 
in each ear was related to his inservice exposure to acoustic 
trauma.  He desired service connection for hearing loss in 
each ear.  Page 16.   As to his claim for hepatitis, the 
injection with an air gun during service had occurred during 
basic training.  He had never had any blood transfusions.  
Page 17.  The Veteran's service representative acknowledged 
that some of the records which might support one or both 
claims were no longer available.  Page 18. 

The Veteran's father stated that the Veteran had not had a 
hearing problem prior to service but his inservice duties, 
related to missiles, involved a tremendous amount of noise in 
the daily routine.  After service it was easy to see that he 
had a hearing problem because he spoke loudly, turned up the 
volume of any radio or television shows, and others had to 
speak loudly for him to hear what they were saying.   A 
family friend reported knowing the Veteran's family for more 
than 30 years and had never noticed any hearing problem of 
the Veteran prior to service but after service the Veteran 
spoke more loudly in conversations.  It could be seen that 
the Veteran still had a hearing problem.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  A 
showing of continuity of symptoms is not required when 
disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a sensorineural hearing loss, as 
an organic disease of the nervous system, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence 
is against the claim.  If so, it is denied, but if the 
preponderance supports the claim or the evidence is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 



Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The service treatment records are negative for signs, 
symptoms, complaints, treatment or history of any disability 
of the left ear.  There is no contemporaneous evidence 
relating to any disability of the Veteran's left ear prior to 
1992, a point in time more than a decade after his 1980 
discharge from active service.  The only evidence relating 
disability of his left ear to his military service is lay 
evidence from the Veteran, his father, and a family friend.  

The Board must assess the competency and credibility of lay 
statements regarding inservice or continuous postservice 
symptomatology.  As to this, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, 
competent medical and lay evidence.  Where the determinative 
issue involves causation or a diagnosis, there must be 
competent evidence and, generally, lay statements are not 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a 
diagnosis when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), or (2) the layperson 
is reporting a contemporaneous medical diagnosis (but see 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute medical evidence) or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information 
simply recorded by a medical examiner and unenhanced by any 
additional medical comment, and thus not adding any medico-
evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical 
condition, there is a two-step analysis, the first is 
competence and the second is credibility.  Robinson v. 
Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected 
for publication); 312 Fed.Appx. 336, 2009 WL 524737 
(C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of 
lay observation, if so, then lay evidence thereof is not a 
medical determination requiring medical evidence; rather, it 
can be established by competent lay evidence.  Jandreau, Id.; 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 
C.F.R. § 3.159(a)(2).  If not, then competent medical 
evidence is required.  If lay evidence is competent, then the 
second step is to assess credibility by weighing the 
pertinent lay evidence against the other evidence-including 
inservice records documenting inservice injury or disability, 
if any.  Robinson, Id.  The credibility of lay statements may 
not be refuted solely by the absence of corroborating medical 
evidence, but this is a factor.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning 
continuity of symptoms after service, if credible, may be 
competent, regardless of the lack of contemporaneous medical 
evidence).  Other factors are the lapse of time in 
recollecting events attested to, prior conflicting 
statements, consistency with other statements and evidence, 
internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or 
medical evidence is first shown, and statements given during 
treatment (which are usually given greater probative weight, 
particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had acoustic 
trauma during service as well as having had a hearing loss 
after service.  Moreover, the Board notes that beginning in 
1994 audiometric testing of the Veteran's hearing acuity 
shows that he now meets the criteria for hearing loss in the 
left ear under 38 C.F.R. § 3.385.  Thus, the credibility of 
his statements and testimony must be weighed.  

The Board notes the VAOPT records of a history related in 
December 1993 of the Veteran's reportedly having had a 
perforated left tympanic membrane in the distant past; the 
November 1994 history of his having had drainage from the 
left ear in 1980, shortly after service; and the October 2008 
history of having had a gradual hearing loss since service.  
However, these clinical histories conflict with another 
history recorded at the time a VA audiometric testing when it 
was indicated that he had had an ear infection of only three 
months duration as well as the May 1997 history that he 
feared that he had perforated his left tympanic membrane in 
the early 1990s when he had blown his nose (which was at the 
time when he apparently had a left ear infection).  Also, 
while he first complained of a hearing loss in the left ear 
in 1992, prior to seeking VA treatment for an ear infection 
in December 1993, he testified that the ear infection had 
occurred when river water had, apparently only shortly 
before, entered his left ear through a perforation of the 
tympanic membrane.  However, the credible evidence otherwise 
indicates that the perforation of the left tympanic membrane 
occurred only after the ear infection when he blew his nose.  

Accordingly, little probative value can be given to the 
histories related by the Veteran, even assuming his inservice 
exposure to acoustic trauma, of his having had a chronic ear 
infection or hearing loss in the left ear which are of 
service origin.  Also, little probative value can be given to 
the supporting statements of the Veteran's father and family 
friend since these relate to events which occurred decades 
earlier and which are not cooborated by all of the histories 
related by the Veteran himself, as noted above.  

As to the second and third circumstances, delineated in 
Jandreau, Id., when lay evidence may establish a diagnosis, 
the Veteran has not reported or testified that he was given a 
diagnosis during service of any hearing loss, or a diagnosis 
within one year of service discharge in 1980 of a 
sensorineural hearing loss (the 2nd circumstance under 
Jandreau) nor has he described symptoms supported by a later 
diagnosis of inservice incurrence of hearing loss, or 
manifestation of a sensorineural hearing loss within the 
first postservice year, by a medical professional (the 3rd 
circumstance under Jandreau). 

Thus, the Board concludes that the Veteran's current 
disability of the left ear, including hearing loss, is not of 
service origin and that a sensorineural hearing loss in the 
left ear is not shown until a number of years after discharge 
from his military service in 1980.  

Accordingly, service connection for residuals of left 
otomastoiditis with postoperative residuals of a 
tympanomastoidectomy, to including hearing loss of the left 
ear, is not warranted.  Since, for these reasons, the 
preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of left otomastoiditis with 
postoperative residuals of a tympanomastoidectomy, to 
including hearing loss of the left ear, is denied. 


REMAND

As to the claim for service connection for hepatitis C, in 
view of the fact that there was a lack of certainty as to the 
type of hepatitis that the Veteran had during his active 
service, when it was thought that he might have hepatitis A 
or hepatitis B, and his hepatitis C being confirmed only many 
years after service discharge in 1980, the Board is of the 
opinion that further evidentiary development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
for an opinion as to the origin of the 
Veteran's hepatitis, including hepatitis 
C, as to what type or types of hepatitis 
had during service and whether any 
hepatitis that he now has is related to 
his inservice hepatitis or otherwise 
related to any incident of service, to 
include any form or hepatitis being the 
result of any incident prior to, during or 
after service, to include (1) preservice 
and post service ingestion of alcohol; or 
(2) inservice inoculation with an air gun; 
or (3) inservice and postservice tattoos.  

Also, the examiner should render and 
opinion as to whether the hepatitis that 
the Veteran had during service was in fact 
hepatitis A or hepatitis B or whether he 
the hepatitis during service could have 
been the currently diagnosed hepatitis C.  

The examiner is also asked to express an 
opinion as to following questions:

a).  Based upon an assessment of the 
entire record and given the diagnoses 
pertinent to the hepatitis noted on the 
medical history questionnaire but not 
specifically found on the service entrance 
examination report, did the Veteran have 
any defects, infirmities or disorders of 
any type of hepatitis prior to the 
Veteran's induction into service in May 
1974?  If so, please specify the 
condition, and if possible, the 
approximate date of its onset.  

b).  If any a hepatitis existed prior to 
the Veteran's induction into service, was 
there a worsening of this preexisting 
condition during the Veteran's period of 
service from May 1974 to January 1980?  In 
answering this question, the examiner is 
asked to specify whether the Veteran 
experienced temporary or intermittent 
symptoms of hepatitis during service; or, 
whether the Veteran developed a permanent 
worsening of the underlying pathology of 
hepatitis during service?

c).  If the Veteran developed a permanent 
worsening of the preexisting hepatitis 
condition during service from May 1974 to 
January 1980, was such a worsening due to 
the natural progress of that condition?

d).  If hepatitis is not found to have 
existed prior to the Veteran's induction 
into service, is it at least as likely as 
not (50 percent or greater probability), 
that any such condition had its onset 
during service, or was otherwise caused by 
any incident or event that occurred during 
service?

In formulating the opinion on all of the 
above, the examiner is asked to comment on 
the clinical significance, if any, of the 
Veteran's (1) history of alcohol use prior 
to and after service; (2) his testimony 
concerning inoculation with an air gun; 
and, (3) his testimony about having had 
inservice and postservice tattoos.  

The examiner must have access to and 
review the claim folder for the Veteran's 
pertinent medical history.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and must 
provide the rationale therefor.   

2.  Then readjudicated the claim.  If the 
claim remains denied, furnish the Veteran 
and his representative a Supplemental 
Statement of the Case and afford them the 
appropriate period of time within which to 
respond and then return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


